Citation Nr: 1216224	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period prior to July 18, 2006. 

2.  Entitlement to a disability rating in excess of 50 percent for PTSD, for the period beginning on July 18, 2006. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in Hartford, Connecticut.  

Following the perfection of his appeal, the appellant proffered testimony before the undersigned Acting Veterans Law Judge (AVLJ) via a videoconference hearing, with the appellant in Hartford and the AVLJ in Washington, DC.  Said hearing occurred in March 2009; a transcript of that hearing was prepared and has been included in the claims folder for review.  

In a July 2009 decision, the Board denied entitlement to a rating in excess of 30 percent for PTSD for the period prior to July 18, 2006, and separately remanded the claim for a rating in excess of 50 percent for PTSD for the period beginning on July 18, 2006.  The Board's denial of a higher rating prior to July 18, 2006, was vacated pursuant to a July 2010 Joint Motion for Partial Remand and a July 2010 Order of the United States Court of Appeals for Veterans Claims (Court).  The post-remand development as to the time period beginning July 18, 2006, has been completed, and both issues are again before the Board.

The record reflects that after both issues were once again before the Board in March 2011, it remanded both issues to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain private medical treatment documents pertinent to the appellant's claim for benefits.  The claim has since been returned to the Board.  

Unfortunately, the appeal is once again REMANDED to the RO via the AMC.  The reasoning for this action will be discussed below.  VA will notify the appellant if further action is required.


REMAND

As reported above, after the appellant was informed of the Board's denial of his claim for an increased rating for his psychiatric disorder, the appellant appealed to the Court for review.  Subsequently, the Secretary of VA and the appellant's accredited representative submitted a Joint Motion for Partial Remand, which the Court accepted.  Of particular note, in the Joint Motion the parties noted a January 2007 statement from John J. Schloss, Ph.D., who reported having treated the appellant since December 2005, and requested that "VA should be directed to obtain the treatment records for the entire period of Dr. Schloss's treatment of Appellant."  Id. on page 3.

Thus, when the Board remanded the claim in March 2011, it sought to obtain those records.  More specifically, the Board instructed the RO/AMC to obtain from Dr. Schloss all treatment notes and any other documentation corresponding to treatment of the appellant extending from December 2005 to the present time.  The RO/AMC was further told that if no such treatment notes remained available that the RO/AMC should have Dr. Schloss state as such in writing.  

A review of the appellant's claims folder reveals that in March 2011, Dr. Schloss responded to the VA's request for records.  He stated that "[a]s my clinical notes are maintained in the form of summaries, I am enclosing earlier provided summaries as well as the following, bringing them up to date."  The record further shows that the following dated summaries have been provided to the VA:  

January 20, 2007
February 15, 2010
December 2, 2010
March 14, 2011
Additionally, the counseling psychologist has also stated that he began "treating" the appellant on December 21, 2005.  Documentation submitted by Dr. Schloss shows he treated the Veteran on at least 13 occasions in 2006, four occasions in 2007, nine occasions in 2008, 26 occasions in 2009, and at least two occasions in 2010.  See document provided by Dr. Schloss showing the specific dates of treatment.  The Board finds it incredible that while the appellant has had at least fifty-four (54) sessions with Dr. Schloss, and the appellant has been charged $120.00 (US dollars) per visit, that there are only the four sanitized summaries available for review.  The Board also would point out that the appellant may have additional treatment from January 2010 to the present but it does not have confirmation of that treatment.  

Upon further review, it is the decision of the Board that the claim must be once again remanded and another attempt to obtain ALL of the appellant's medical treatment records, reports, notes, and assessments from Dr. Schloss should be obtained.  While Dr. Schloss's four summaries do offer information that can be used to make a determination as to whether increased evaluations should be assigned for the appellant's psychiatric disorder, the summaries are a compilation and sanitation of information presented during the treatment.  The Board believes that the actual notes, whether they are in the form of tape-recordings or mere abbreviations or one-word entries, would be more illuminating and would provide the Board with more concrete information needed to adjudicate the appellant's claim.  The Board further observes that, given the date span cited, any additional records from Dr. Schloss could well affect both periods of the appellant's staged rating.  Thus, in order to ensure that the VA fully complies with the directions given to it by the Court, the claim will once again be remanded so that all of the Dr. Schloss's work-product on the appellant may be obtained and included in the claims folder for review.

Also, because the claim is being returned for additional development, copies of any available VA, private, and other federal medical treatment records (Vet Center) currently not of record should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities (or at other federal facilities) that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file.

Lastly, the Board finds that a more current examination is warranted, as a September 2011 VA treatment record indicated a possible worsening of the Veteran's symptoms.  

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC for the following development:

1.  The RO/AMC should once again contact the appellant and obtain from him the necessary signed releases for medical information, and then the RO/AMC should contact Dr. Schloss.  In the letter request to Dr. Schloss, the doctor should be asked to provide and furnish copies of the appellant's medical treatment records, reports, notes, and assessments.  The period of interest extends from December 2005 to the present.  The doctor should be told that the VA believes that the actual notes, whether they are in the form of tape-recordings or mere abbreviations or one-word entries, would be more illuminating and would provide the Board with more concrete information needed to adjudicate the appellant's claim.  The doctor should also be asked whether it is his practice to not take any notes or comments concerning a person's treatment after that treatment has finished; i.e., that is, if an individual had fifty-four sessions with the doctor, and was charged $120.00 (US dollars) for each session, that the only record of those sessions would be the payment for the treatment and four summaries previously provided to the VA.  

All records obtained should be added to the claims folder.  If the request for Dr. Schloss's records is not successful, the RO/AMC should inform the appellant of the inability to obtain these records so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2011).

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2006 for psychiatric symptoms and to furnish signed authorizations for release of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  The Board notes that the most recent VA treatment records are from September 2009 (sans the September 2011 treatment record submitted by the Veteran's representative).  The most recent Vet Center records are also from September 2009.  All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2011). 

3.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the appellant should be scheduled for a VA psychiatric examination by a psychologist or psychiatrist.  The examiner should be provided a copy of this remand together with the appellant's entire claims folder, and the examiner is asked to indicate whether he or she has reviewed the claims folder.  All appropriate tests should be conducted, to include the Minnesota Multiphasic Personality Inventory (MMPI).  In other words, the MMPI will be administered and interpreted.  Any additional testing will be at the discretion of the examiner.  

The report of the examination should contain a detailed account of all manifestations of the disability.  A multi-axial assessment should be provided with a global assessment of function (GAF) score assigned.  The examiner should specifically comment on the impact of the Veteran's PTSD symptomatology on his ability to obtain or maintain substantially gainful employment.  The report of examination must include a complete rationale for all opinions expressed.  

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

